                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON


UNITED STATES OF AMERICA


v.                                    CRIMINAL NO.           2:20-cr-00054


NEDELTCHO VLADIMIROV



                    RESPONSE OF THE UNITED STATES
                TO DEFENDANT’S MOTION IN LIMINE NO. 5

      The United States of America offers the following response to

Defendant’s Motion in Limine No. 5 (exclusion of content of

electronic communications) (ECF 83).

      Defendant seeks an order limiting the United States’ “ability

to discuss in opening and/or present any evidence of text messages

and/or e-mails allegedly from the Defendant unless the same have

been properly authenticated pursuant to Rule 901 of the Federal

Rules of Evidence.”      ECF 83.     As an initial matter, the United

States does not intend to discuss the content on text messages and

emails in its opening statement.            The United States further

understands     that,   generally,       evidence     must      be    properly

authenticated before it can be entered into evidence.                See Fed.

R.   Evid.   901(a).    However,   the   United     States    asks   that   the

requested motion be denied because such objections are better

addressed when the specific situation arises at trial.               A general
order prohibiting such a question is unnecessary and impractical

without the circumstances leading to an objection to authenticity.

                             CONCLUSION

     The United States respectfully requests that the Court deny

Defendant’s Motion in Limine No. 5 (exclusion of content of

electronic communications) (ECF 83).

                               Respectfully submitted,

                               LISA G. JOHNSTON
                               Acting United States Attorney

                       By:
                               /s/Andrew J. Tessman
                               ANDREW J. TESSMAN
                               Assistant United States Attorney
                               WV State Bar No. 13734
                               300 Virginia Street, East
                               Room 4000
                               Charleston, WV 25301
                               Telephone: 304-345-2200
                               Fax: 304-347-5104
                               E-mail: andrew.tessman@usdoj.gov


                               /s/Erik S. Goes
                               ERIK S. GOES
                               Assistant United States Attorney
                               WV Bar No. 6893
                               300 Virginia Street, East
                               Room 4000
                               Charleston, WV 25301
                               Telephone: 304-345-2200
                               Fax: 304-347-5104
                               E-mail: erik.goes@usdoj.gov




                                 2
                     CERTIFICATE OF SERVICE

     It is hereby certified that the foregoing “RESPONSE OF THE

UNITED STATES TO DEFENDANT’S MOTION IN LIMINE NO. 5,” has been

electronically filed and service has been made on opposing counsel

by virtue of such electronic filing this 6th day of July, 2021 to:

                     Timothy J. LaFon
                     CICCARELLO DELGIUDICE & LAFON
                     1219 Virginia Street, East, Suite 100
                     Charleston, WV 25301
                     E-mail: tlafon@cdlwv.com




                              /s/Andrew J. Tessman
                              ANDREW J. TESSMAN
                              Assistant United States Attorney
                              WV State Bar No. 13734
                              300 Virginia Street, East
                              Room 4000
                              Charleston, WV 25301
                              Telephone: 304-345-2200
                              Fax: 304-347-5104
                              E-mail: andrew.tessman@usdoj.gov


                              /s/Erik S. Goes
                              ERIK S. GOES
                              Assistant United States Attorney
                              WV Bar No. 6893
                              300 Virginia Street, East
                              Room 4000
                              Charleston, WV 25301
                              Telephone: 304-345-2200
                              Fax: 304-347-5104
                              E-mail: erik.goes@usdoj.gov




                                3
